United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 96-1926
                                  _____________

Vera Lois Erickson,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
University of Minnesota; Regents of    *
the University of Minnesota,           *       [UNPUBLISHED]
                                       *
                                       *
             Appellees.                *
                                 _____________

                                 Submitted: May 22, 1997
                                     Filed: May 27, 1997
                                  _____________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                       _____________

PER CURIAM.

      Vera Lois Erickson appeals the District Court's1 judgment in favor of defendants.
Having reviewed the record and the parties' submission, we conclude the judgment of
the District Court was correct. Accordingly, we affirm. See 8th Cir. R. 47B. Having
previously granted in part appellant's motion to include trial exhibits in the appellate




      1
        The Honorable Michael James Davis, United States District Judge for the
District of Minnesota.
record, we deny the motion to the extent appellant seeks to include any additional
exhibits.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-